SHARE PURCHASE AGREEMENT
November 30, 2009


Pioneer Exploration Inc., a Nevada company, of 750 West Pender Street, Suite
2020, Vancouver, British Columbia, V6C 2T7 (the “Seller”), will sell its 125,000
shares in the capital of Macallan Oil & Gas Inc. (the “Shares”) to Skye Capital
Corporation (the “Purchaser”), of 102 Aberdeen Road, Bridgewater, Nova Scotia,
B4V 2S8 for the purchase price of CDN$100,000 (the “Purchase Price”) effective
November 30,2009 (“Closing Date”).
 
The Purchaser will pay the Purchase Price on or before May 31, 2010.  The
Purchaser is liable for payment of the Purchase Price and any costs that the
Seller incurs in trying to collect the Purchase Price.
 
The Purchaser will secure its payment of the Purchase Price with a promissory
note and the Seller will retain physical possession of the Shares and be the
registered owner of the Shares until the Purchase Price is paid in full.
 
If the Purchaser sells its beneficial ownership of the Shares, the Purchaser
will pay to the Seller all of the proceeds of sale of the Shares up to the sum
of the Purchase Price.
 


 
Pioneer Exploration Inc.


Per: /s/ Authorized Signatory






Authorized signatory